Case 1:18-cv-00790-KMW-BCM Document 62-2 Filed 10/30/20 Page 1 of 7




              EXHIBIT 2
10/29/2020                     Case 1:18-cv-00790-KMW-BCM
                                                 Instagram just threw Document        62-2 APIFiled
                                                                      users of its embedding   under 10/30/20        Page 2 of 7
                                                                                                     the bus | Ars Technica




                                                                                                             SUBSCRIBE             SIGN IN


                  COPYRIGHT —

                  Instagram just threw users of its embedding API
                  under the bus
                  People may need to get permission before embedding someone else's Instagram photo.
                  TIMOTHY B. LEE - 6/4/2020, 5:32 PM
  Aurich Lawson




                  Enlarge


                  Instagram does not provide users of its embedding API a copyright license to display embedded images on other websites,
                  the company said in a Thursday email to Ars Technica. The announcement could come as an unwelcome surprise to users
                  who believed that embedding images, rather than hosting them directly, provides insulation against copyright claims.




https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-bus/                                   1/6
10/29/2020         Case 1:18-cv-00790-KMW-BCM
                                     Instagram just threw Document        62-2 APIFiled
                                                          users of its embedding   under 10/30/20        Page 3 of 7
                                                                                         the bus | Ars Technica

     "While our terms allow us to grant a sub-license, we do not grant one for our embeds API," a Facebook company
     spokesperson told Ars in a Thursday email. "Our platform policies require third parties to have the necessary rights from
     applicable rights holders. This includes ensuring they have a license to share this content, if a license is required by law."

     In plain English, before you embed someone's Instagram post on your website, you may need to ask the poster for a
     separate license to the images in the post. If you don't, you could be subject to a copyright lawsuit.

     Professional photographers are likely to cheer the decision, since it will strengthen their hand in negotiations with
     publishers. But it could also significantly change the culture of the Web. Until now, people have generally felt free to embed
     Instagram posts on their own sites without worrying about copyright concerns. That might be about to change.


     Two lawsuits, different results
     Newsweek recently found this out the hard way. Photographer Elliot McGucken took a rare photo (perhaps this one) of an
     ephemeral lake in Death Valley. Ordinarily, Death Valley is bone dry, but occasionally a heavy rain will create a sizable body
     of water. Newsweek asked to license the image, but McGucken turned down their offer. So instead Newsweek embedded a
     post from McGucken's Instagram feed containing the image.

     McGucken sued for copyright infringement, arguing that he hadn't given Newsweek permission to use the photo. Newsweek
     countered that it didn't need McGucken's permission because it could get rights indirectly via Instagram. Instagram's terms
     of service require anyone uploading photos to provide a copyright license to Instagram—including the right to sublicense
     the same rights to other users. Newsweek argued that that license extends to users of Instagram's embedding technology,
     like Newsweek.

     Newsweek had reason to be optimistic about this argument because Mashable won a very similar case in April. The judge in
     the Mashable case ruled that photographer Stephanie Sinclair "granted Instagram the right to sublicense the photograph,
     and Instagram validly exercised that right by granting Mashable a sublicense to display the photograph."

     But in a surprise ruling on Monday, Judge Katherine Failla refused to dismiss McGucken's lawsuit at a preliminary stage. She
     held that there wasn't enough evidence in the record to decide whether Instagram's terms of service provided a copyright
     license for embedded photos.


     Instagram’s bombshell
     Now Instagram has dropped another bombshell that throws the entire premise of Newsweek's defense into doubt.

     "Wow. That is going to blow up the Sinclair case," Cornell copyright scholar James Grimmelmann wrote after I shared
     Instagram's comment with him.

     By stating outright that users of its embedding feature don't get licenses from Instagram to display photos, Instagram is
     preventing future defendants from using Mashable's argument. It will be hard for Newsweek to convince a judge that it had
     a sublicense from Instagram when Instagram has explicitly claimed the opposite.

     Instagram tells Ars that it's exploring the possibility of giving users more control over photograph embedding. Right now,
     Instagram users can block embedding of their posts by switching their Instagram account to private. But that will also
     prevent users on the Instagram platform from seeing their content, too, which can be a career liability for professional
     photographers. Right now, Instagram offers no option to make content public inside the Instagram app while disabling
     embedding on external websites.

     Kim Almazan, a copyright litigator at the law firm of Withersworldwide, argues that the safest route is for media companies
     to ask photographers for permission before embedding their work in news articles—and to use another photo if the
     photographer says no.


     The “server test” is more important than ever

https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-bus/                            2/6
10/29/2020          Case 1:18-cv-00790-KMW-BCM
                                      Instagram just threw Document        62-2 APIFiled
                                                           users of its embedding   under 10/30/20        Page 4 of 7
                                                                                          the bus | Ars Technica

     Newsweek has a couple of other legal options. Newsweek claimed fair use, but Judge Failla seemed skeptical of this
     argument in Monday's ruling.

     Grimmelmann pointed to another argument Newsweek might raise: that Instagram—not Newsweek—was the distributor of
     the photograph.

     An embedded Instagram post is actually a bit of code that instructs the user's browser to fetch the contents of a post—such
     as McGucken's photograph—directly from Instagram's servers. In the past, courts have ruled against plaintiffs in embedding
     cases based on the "server test," which holds that liability goes to whomever runs the server that actually delivers infringing
     content to the user—in this case, Instagram.

     This argument is binding law in the 9th Circuit, which includes California (and therefore covers a lot of technology
     companies). Appeals courts in most other circuits haven't ruled on the question one way or the other. A federal trial judge in
     New York rejected the server test 2018, creating a worrying precedent for defendants. But because it was only a trial court
     ruling, it wasn't binding on other judges.

     Instagram's decision to throw users of its embedding API under the bus makes the server test crucial for cases like this. If
     the server test is adopted outside the 9th Circuit, it could provide a legal basis for the continued use of embedded
     Instagram posts. On the other hand, if the 2nd Circuit—which covers New York—ultimately rejects the server test, then it
     would become legally hazardous to use Instagram embeds without a separate copyright license.

     Grimmelmann notes that Facebook's statement is "studiously noncommittal" about whether the server test is the law.

     At this point, Newsweek's best chance is likely to be to raise a server test defense. Eventually, the case may make its way to
     the 2nd Circuit Appeals Court, which will have to decide whether it wants to follow 9th Circuit precedent—which could make
     it a de facto national standard—or reject the server test and throw the legality of embedding into doubt nationwide.




                               How well do tech companies warn users about
                               data collection, location tracking & privacy
                               policies?
                               2 5 , 4 4 2 P E O P L E H AV E A N S W E R E D




                                        Not well                                                               Very well



                                Share    T&Cs




         Promoted Comments
         pavon / Ars Tribunus Militum / et Subscriptor                                          JUMP TO POST


         What a shitty move on Instagram's behalf. They go out of their way to implement a feature
         whose sole purpose is to enable anyone to easily embed their user's content on other sites,
         and they go out of their way to write a TOS that requires the user to grant Instagram
         permission to use allow use of their content in such a manner, then turn around and claim,
         no you don't actually have a legal right to use this feature that we lured you into using.

         And I don't understand what Instagram gains by doing so. It doesn't absolve them of any

https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-bus/                             3/6
10/29/2020         Case 1:18-cv-00790-KMW-BCM
                                     Instagram just threw Document        62-2 APIFiled
                                                          users of its embedding   under 10/30/20        Page 5 of 7
                                                                                         the bus | Ars Technica

         liability; the TOS already took care of that. It doesn't help their users who don't want their
         content to be embedded, as 99% of users of the embedding API will have no clue about this
         statement and will continue using it like normal. If they do want to aid those users they
         could easily add a feature to choose whether to allow embedding or not, which would be
         more effective at stopping unwanted embedding without creating legal uncertainty for
         those who *do* want their content to be embedable. The only thing it does is screw over all
         the people who have been using their API in good faith as it was intended to be used.
         Which sounds about par for course for Facebook.


                                                                                   1702 posts | registered 2/26/2007




     READER COMMENTS            77                                                                            SHARE THIS STORY



                         TIMOTHY B. LEE
                         Timothy is a senior reporter covering tech policy, blockchain technologies and the future of transportation. He lives in Washington
                         DC.

                         EMAIL timothy.lee@arstechnica.com // TWITTER @binarybits




                                                                                                                                          Advertisement




                                                                                                                       The F-35's next tech
                                                                                                                       upgrade



                                                                                                                       US Navy Gets an Italian
                                                                                                                       Accent


                   WATCH
                   WATCH
                      CH
                                                                                                                       SITREP: DOD Resets
                   The
                   The F-35's
                       F-35's next
                              next tech
                                   tech upgrade
                                        upgrade                                                                        Ballistic Missile
                                                                                                                       Interceptor program

https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-bus/                                                     4/6
10/29/2020         Case 1:18-cv-00790-KMW-BCM
                                     Instagram just threw Document        62-2 APIFiled
                                                          users of its embedding   under 10/30/20        Page 6 of 7
                                                                                         the bus | Ars Technica

     The F-35's next tech upgrade
                                                                                                              SITREP: DOD's New
     New processor, new display, and software fixes are coming. Will they
     be enough?                                                                           +   More videos




        ← PREVIOUS STORY                                                                                                     NEXT STORY →


     Related Stories




     Judge smacks down copyright          MPAA: you can infringe               Photographer loses lawsuit over    MPAA "embedding is
     suit over Instagram embedding        copyright just by embedding a        use of her photo in political      infringement" theory rejected
                                          video                                mailer                             by court



     Today on Ars




     Bethesda exec says an Xbox-          iPhone 12 and 12 Pro double          War Stories: How Nintendo sold     Chevrolet readies an electric
     exclusive Elder Scrolls is “hard     review: Playing Apple’s greatest     the NES to a skeptical country     crate motor for homebuilt EV
     to imagine”                          hits                                                                    hotrods




     Advisories: “Brazen” Russian         How a tiny bit of lacquer            In a first, researchers extract    RIP Google Play Music, 2011 –
     ransomware hackers target            grounded new Falcon 9 rockets        secret key used to encrypt Intel   2020
     hundreds of US hospitals             for a month                          CPU code




          STORE                             CONTACT US                                               NEWSLETTER SIGNUP
          SUBSCRIBE                         STAFF                                                    Join the Ars Orbital Transmission
          ABOUT US                          ADVERTISE WITH US                                        mailing list to get weekly updates
          RSS FEEDS                         REPRINTS                                                 delivered to your inbox.
          VIEW MOBILE SITE
                                                                                                        SIGN ME UP →


https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-bus/                                        5/6
10/29/2020          Case 1:18-cv-00790-KMW-BCM
                                      Instagram just threw Document        62-2 APIFiled
                                                           users of its embedding   under 10/30/20        Page 7 of 7
                                                                                          the bus | Ars Technica


          CNMN Collection
          WIRED Media Group
          © 2020 Condé Nast. All rights reserved. Use of and/or registration on any portion of this site constitutes acceptance of our User Agreement (updated 1/1/20)
          and Privacy Policy and Cookie Statement (updated 1/1/20) and Ars Technica Addendum (effective 8/21/2018). Ars may earn compensation on sales from links
          on this site. Read our aﬃliate link policy.
          Your California Privacy Rights | Cookies Settings
          The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior written permission of Condé Nast.
          Ad Choices




https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-bus/                                                               6/6
